DETAILED ACTION
Notice of Pre-AIA  or AIA  Stat
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of obtaining, displaying, detecting, and reducing fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of obtaining, displaying, detecting, and reducing is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within the 2019 PEG’S abstract idea 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed previously with respect to Step 2A Prong Two, in additional to the obtaining, displaying, detecting, and reducing limitations that are the abstract idea, claim 1 recites: (1) “obtaining page data comprising a video file and rendering the page data to play a video, the video comprising a plurality of frames”; (2) “obtaining a comment file comprising a plurality of comments on the video”; (3) “displaying the plurality of comments relative to the plurality of frames while playing the 10video”; (4)”detecting a computer performance parameter 
The steps of (1) “obtaining page data comprising a video file and rendering the page data to play a video, the video comprising a plurality of frames”; (2) “obtaining a comment file comprising a plurality of comments on the video”; (3) “displaying the plurality of comments relative to the plurality of frames while playing the 10video”; (4)”detecting a computer performance parameter during rendering the page data”; and (5) “reducing a density of displaying comments in response to determining that the computer performance parameter is less than a predetermined value” as recited in claim 1, are general in nature and lack a particular implementation that would impose a meaningful limit on the judicial exception.
The steps of obtaining, displaying, detecting, and reducing as recited in claim 1, for example, fails to persuade us that claim 1 integrates the judicial exception into a practical application. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[T]he absence of complete preemption does not demonstrate patent eligibility.”); see also BSG Tech. LLCv. BuySeasons, 
Step 2B: Claim provides an Inventive Concept? No.
Because claim 1 is directed to an abstract idea, the additional elements of those claims, individually and in combination, to determine whether the claims provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). See 2019 Guidance, 84 Fed. Reg. at 56. In doing so, we consider whether the additional elements, individually and in an ordered combination, are well-understood, routine, and conventional. Id.; see also Alice, 573 U.S. 208 at 217. The claims do not contain any additional elements, individual or in combination, that amount to significantly more than the abstract idea. 
Finally, when viewed in an ordered combination, the additional elements in claim 1 do no more than certain methods of organizing human activity. The additional elements, individually and in combination, therefore, fail to provide an inventive concept such that the claims recite “significantly more” than an abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savare et al. (US 2015/0092106 A1) in view of Oshita (US 2013/0024544 A1).
Regarding claims 1, 11, and 19, Savare et al. disclose a method of displaying comments relative to video frames while playing a video (para. [0004]: here has also been an explosion of social media, such as Facebook, Twitter, etc., that permit users to join networks of social groups. Members of social networks may 
obtaining page data comprising a video file and rendering the page data to play a video, the video comprising a plurality of frames (para. [0062]: The processing logic 315 obtains data stream include video data stream/audio data stream, para. [0033]: a set of video frames associated with video data stream);
obtaining a comment file comprising a plurality of comments on the video (para. [0062]: The processing logic 315 obtains data stream include video data stream/audio data stream, para 0063, 0064, 0066): The processing logic 315 receives from an alternative content system (e.g., 185 a) an alternative content data stream 150 (plurality of comment data segments such as color commentary stream) corresponding to the event, where the alternative content data stream 150 includes attribute information such as an alternative content identifier 160 and an indirect primary content identifier 180. The alternative content identifier 160 may be digital watermarks or digital fingerprints uniquely identifying a portion of the alternative content data stream 150);
 displaying the plurality of comments relative to the plurality of frames while playing the video (para. [0044]: The streaming logic 235 may provide an alternative content data stream 150 while permitting the commentator (e.g., 
detecting a computer performance parameter during rendering the page data (para. [0055]: The method 400 may be performed by a computer system 600 of FIG. 6 and may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (e.g., instructions run on a processing device), or a combination thereof. In one example, the method 400 is performed by processing logic 215 of the alternative content system (e.g., 135a) of FIGS. 1A, 1B, 2A, and 2B).
Savare et al. fail to disclose reducing a density of displaying comments in response to determining that the computer performance parameter is less than a predetermined value.
Oshita discloses when the number of comments stored in association with the certain content is determined to be more than the threshold value, processing is performed to reduce the icons displayed. For example, the user information storage part 43 stores an evaluation rank of a user in association with an ID of the user. The comments posted by users of which evaluations are low are deleted until the number of comments becomes less than the threshold value… processing is performed so as not to display an icon for a comment that is viewed 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Oshita with the teaching of Savare et al. in order to provide a publication can be made into a community, and this brings togetherness to multiple users.
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savare et al. (US 2015/0092106 A1) in view of Oshita (US 2013/0024544 A1)as applied to claim 1 above, and further in view of Wang (CN 104123210 A).
Regarding claims 2 and 12, the combination of Savare et al. and Oshita fail to disclose the computer performance parameter is a browser frame rate.
Wang teach the computer performance parameter is a browser frame rate Wang, abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Savare et al. in view of Oshita in order to provide a test method for browser performance, device and system.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.